Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Strube et al. (WO 2016/040120) or in the alternative under 35 USC 103 over Strube et al. (WO 2016/040120).
Regarding claim 1, Strube et al. teach an apparatus comprising a pair of counter-rotating rolls that form a nip therebetween with the pair of rolls comprising a first roll comprising a surface, a plurality of projections extending radially outwardly from the surface of the first roll and a plurality of concaves formed inwardly from the surface of the first roll and a second roll comprising a surface. 
Regarding claims 2-3, Strube et al. teach the protrusions have the depth and area recited in claims 2-3. It is clear or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention in order to tailor the product and arrive at the claimed invention. 
Regarding claim 4, the second roll further comprises a plurality of recesses formed inwardly from the surface of the second roll wherein the recesses define zones on the surface of the second roll wherein the recesses are configured to at least partially receive the projections on the first roll when the first roll and the second roll are intermeshed. 
Regarding claim 5, the projections of the first roll are aperture forming elements.
Regarding claim 6, the concaves are discrete in a machine direction and a cross-machine direction [Figures].
Regarding claim 7, the projections (can be considered a part of the macrotexture or microtexture) on the first roll comprises at least three adjacent projections wherein the one projection and each of the at least three adjacent projections has an edge to edge space no greater than about 3 mm. 
Regarding claim 8, at least one of the concaves is substantially surrounded by some of the projections of the first roll. 
Regarding claim 9, at least one of the first roll and the second roll is heated.
Regarding claim 10, Strube et al. teach a process for producing a deformed nonwoven comprising the steps of forming a fibrous web, subjecting the fibrous web to bonding treatment (such as spot bonding) to bond at least part of fibers constituting the fibrous web to obtain a precursor nonwoven and subjecting the precursor nonwoven to a deformation forming unit comprising a pair of rolls that form a nip therebetween to form a three dimensional nonwoven wherein the pair of rolls comprises a first roll comprising a surface, a plurality of projections extending radially outwardly from the surface of the first roll and a plurality of concaves formed inwardly from the surface of the first roll and a second roll comprising a surface. 
Regarding claim 11, the second roll further comprises a plurality of recesses formed inwardly from the surface of the second roll with the recesses defining zones on the surface of the second roll wherein the recesses are configured with the projections of the first roll [Figures].
Regarding claim 12, the concaves of the first rolls and the zones in the second roll from a projection on the three-dimensional nonwoven. 
Regarding claim 13, the projection on the three dimensional nonwoven is filled with fibers [Figures].
Regarding claim 14, the projections of the first roll are pins (the projections are considered to be pins”) so that the projections of the first roll and the recesses of the second roll form apertures on the three dimensional nonwoven. 
Regarding claim 15, the fibrous web is composite web comprising a first fibrous web and a second fibrous web as layers are taught and shown in the Figures. 
Regarding claim 16, the process further comprises subjecting the deformed nonwoven to a heating unit, but is silent regarding the intended use of increasing bulkiness of the deformed nonwoven. However, given Strube et al. teach such a similar heating process, the claimed increased bulkiness if is necessarily inherent to the deformed nonwoven of Strube et al. and further, it would have been obvious to one of ordinary skill in the art to heat the nonwoven to bulk it as is known in the art.  
Art Cited, but not used in Rejection
PG Pub. 2012/02762368 teaches the recited apparatus and process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789